Advisory Action

The present amendment introduces new limitations that have not been previously addressed; therefore, they require further search and consideration.

As to the argument directed to the location server, in the art, any server related to location can potentially be called location server; thereby, equated to the claimed location server. The rest of the arguments they are directed to the amended limitations, which have not been entered. The rejection of record stands.

/MARCOS L TORRES/           Primary Examiner, Art Unit 2647